Order
Upon consideration of plaintiffs motion for clarification and for voluntary dismissal, and noting that defendant does not oppose this motion, and upon consideration of all other papers and proceedings had herein, it is hereby
Ordered, adjudged, and decreed that plaintiffs motion is granted, and it is further hereby
Ordered, adjudged, and decreed that this Court’s opinions, decisions, and judgments contained in C.D. 4867 (85 Oust. Ct. 43) and Slip Op. 82-30 (3 CIT 114), having been issued prior to this Court’s granting plaintiffs motion for rehearing on August 3, 1982, are vacated and without any precedential effect, and it is further hereby
Ordered, adjudged, and decreed that the subject action is dismissed.